Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application has the effected filing date of 12/27/2018 to PRO app. 62785295.
Status of Claims
Pre Applicant’s response dated 2/8/2022, claims 1-2, 4-15 and 16-20 are pending, claims 1 and 15 have been amended to include the subject matter from cancelled claims 3 and 16, respectively. 
Response to Amendment
The drawing objection is withdrawn in view of newly submitted drawings.
With regard to Claim Interpretation, the Applicant’s response has also been fully considered. But it would appear the Examiner’s explanation has been misconstrued. For clarity, the interpretation is revised below for clarity, but are not substantially different from the previous interpretation, for the following reasons. 
Claim 1 is an apparatus claim, the applied reference would need to teach a device that is capable of performing the “determining, for each of a plurality of future times, whether an anticipated fall condition is satisfied…” step. Claim 15 is a method claim, thus, the applied reference would need to teach a device that can positively/affirmatively perform the “determining, for a plurality of future times, whether an anticipated fall condition is satisfied…”
Regarding these limitations, there are two points that needs to be addressed. First, these limitations are directed to an “anticipated fall condition” that is in the “future”, thus, the fall may or may not happen. Therefore, the limitation does not and cannot affirmatively require an capable of and, can affirmatively, detect conditions that could/would lead to a fall (interpreted as “anticipated fall”). Second, for the limitation “each of a plurality of times” in claim 1 and “for a plurality of future times” in claim 15, the conditions (i.e. anticipated fall condition) have not happened yet, thus, it is interpreted as a device capable of and, can affirmatively, detect conditions that could/would lead to a fall, each and every time conditions are satisfied. 
The Applicant specifically argued that “plurality” is well-known as more than one time. The Examiner agrees with this interpretation, but the “plurality” taken in context with the rest of the limitations in claims 1 and 15, is interpreted as each and every time, in the future. The particular argument with regard to the Examiner’s erroneous “plurality” misses the mark because the “plurality of times” refer to the future, which have not happened. In fact, even in the Applicant’s own claims (i.e. claim 1 and 15), an actual fall condition never occurs because an “anticipated fall” is detected and then a warning is issued in order to prevent the fall from ever occurring. Thus, a BRI and reasonable interpretation of the argued citation is to detect conditions indicative of a fall is anticipated, each and every time, conditions are satisfied based on physiological data and contextual data conditions.
With regard to the 35 USC 102 rejection, the Applicant’s arguments have also been fully considered but are not persuasive for the following reasons. 
(Applicant’s Remarks, pg. 9/10) The Applicant argues that Chang’s fall risk assessment S160 relates to detecting a trigger condition, as Chang is related to near-term assessment as opposed to considering a plurality of future time allowing for “time varying” estimation levels of future risk.
First of all, the Applicant is referred to the interpretation of “each of a plurality of future times” immediately above. 
Second, the claims do not mention the phrase “time varying” as argued by the applicant. 
Third, as for the argued ‘real-time’ triggers, shuffle detection, double-stance time, or tremor condition; based on the BRI of the argued limitation (discussed above), any conditions that could lead to an anticipated fall event satisfies “anticipated fall condition”. The claim language does not particularly specify how far or how much time before an actual fall event is detected to satisfy an “anticipated fall”; thus, the argument of ‘real-time’ triggers are moot. Chang, [0024: 3rd sentence] states: “the system can also detect when a patient has fallen and ca characterize the falling motion before, during and after the fall.” Since Chang teaches detecting motion before an imminent falling event, then it is evident that Chang’s device satisfies the argued claimed limitations. Also see, Chang [0023: 1st sentence] “As shown in Fig. 1, a system for elderly fall prediction, detection…” Finally, Chang discusses ‘trigger condition’ as mentioned by the Applicant, these are physiological and/or environmental conditions, that the system learns over time through machine learning, as indicative of a high fall risk, and/or as leading to an imminent fall events. Thus, when the system detects such “trigger conditions”, it is taken by the Examiner to satisfy an “anticipated fall condition” in the claim. See Chang Fig.2
Finally, as to the argument that Chang’s system does not detect an anticipated fall “for (each of) a plurality of times”, the Examiner strongly disagrees. Because Chang’s monitoring system and method performs continuous monitoring of a particular elderly wearer of the system. That is, the wearer’s physiological and contextual data are constantly and continuously being monitored during the duration of use of the monitoring device, and the acquired data is fed through the ‘Risk Analysis Model’ for determining a ‘trigger condition’ during the entire each and every time (of a plurality of times) the wearer exhibits a ‘trigger condition’- an “anticipated fall condition” is detected and then an appropriate fall warning is generated as shown in Figs. 2 and 3.  Chang further discusses in [0049, 0123-0131, 0142-0143] mentions continuous monitoring of fall events, would improve the accuracy of the fall detection as the system continuous to learn characteristics, i.e. motion and environment, with more accuracy ‘trigger conditions’ based on actual past fall events.
In view of the above, the Applicant’s arguments are not persuasive and the 102 rejections are maintained.

Claim Interpretation
To all pending claims, with regard to the concept of predicting or anticipating a fall event in a monitored person’s future, it is interpreted under BRI as determining whether a person is likely or unlikely to have a fall event in the future, i.e. based on trend of existing physiological and/or contextual data. This interpretation is to avoid possible patent ineligible concepts (such as under 35 USC 101-abstract ideas/natural phenomenon, or 112(a)-enablement, or 112(b)-indefiniteness) for determining event(s) that has not happened.
To amended claims 1 and 15, these claims recite the phrase “for each of a plurality of future times” and “for a plurality of future times”; this phrase within the claim’s context is interpreted under BRI as predicting/anticipating that a monitored person will have a fall event in the future, each and every time, during the duration the monitored person wears/uses the monitoring system/device. Since the device/monitoring system is worn continuously during a plurality of times, and the device/monitoring system is able to make the determination of said potential or anticipated fall each time, for said plurality of times, then the recited claim language is met. Also refer to the Examiner’s explanation under section titled “Response to Arguments” above.
To claims 6, 7, 18 and 19, the limitation “fall risk model” is interpreted as any algorithm and/or mathematical concept that incorporates the recited associated types of data for the purpose of determining a fall event.
To claim 10, the limitation “sensed condition” is broadly interpreted as any contextual condition that can be sensed by a sensor or a person. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. US 2018/0177436 A1 (hereinafter “Chang”).
Regarding claim 1, Chang discloses a predictive fall event management system ([0002]), comprising: 
a body-worn device (Fig.1: wearable biomechanical sensing device 110; [0026: 1st sentence]); and 
a controller (Fig.1: 114 including 120 and 130) operatively connected to the body-worn device, wherein the controller is adapted to: 
receive one or more of physiological data representative of a physiological characteristic of a wearer of the body-worn device over a monitoring time period ([0118: 1st sentence] EMG, temperature, heart rate data etc.); and 
contextual data representative of context information of the wearer over the monitoring time period ([0048: 1st sentence] time, day, weather, location, stairs, etc.); 
determine one or more future physiological states or contextual states (Fig.3: S150; [0044: 1st sentence] risk analysis model 130 performs fall assessment based on detected physiological data, i.e. biomechanical, and contextual data, i.e. weather, terrain, etc.; also see [0045-0049]) based at least in part on one or more of the physiological data and the contextual data; 
determine, for a future time, whether a fall condition is satisfied based upon the one or more future physiological states or contextual states (Fig.3: S160; [0054:1st sentence] “detecting a trigger condition”); and 
generate a fall prevention output responsive to satisfaction of the fall condition (Fig.1: 140, and [0120] output alert to recommend rest or other ways to prevent fall); and 
determine, for each of a plurality of future times, whether an anticipated fall condition is satisfied based upon one or more of the physiological data and the contextual data (Fig.3: 160, [0054] “detecting a trigger condition” in interpreted to satisfy the limitation “for each of a plurality of future times” since a trigger condition for fall can occur a plurality of times in the future.  Chang teaches detecting an “anticipated fall event” when “trigger condition” is detected; since the detection of “trigger condition” is performed continuously throughout the duration in which the monitored user wears the device, as shown in Figs. 2-3. Then it is interpreted by the Examiner as to satisfy the claim’s language because “trigger conditions” are detected each and every time, if and when the user exhibits an “anticipated fall event” for a plurality of (future) times).  
Regarding claim 2, Chang discloses the system of claim 1, further comprising a sensor operatively connected to the body- worn device and adapted to detect the physiological characteristic of the wearer of the body- worn device and generate the physiological data representative of the physiological characteristic (Fig.1: 112 and 160; [0030, 0032, 0038]), wherein the controller is adapted to receive the physiological data from the sensor (as shown in Fig. 1 and also see [0028, 0034]).  
Regarding claim 4, Chang discloses system of claim 1, wherein the controller (114) is further adapted to determine, for a plurality of future times, whether an anticipated fall condition is satisfied based upon a combination of the physiological data and the contextual data (see rejection to claim 3 above).  
Regarding claim 5, Chang discloses system of claim 1, wherein the controller is further adapted to determine, for a future time, whether the fall condition is satisfied by determining one or more of a future fall risk value and statistics based upon the one or more future physiological states or contextual states ([0044-0045] “The risk analysis model 130 process the mobility metrics and determine a fall risk assessment”
Regarding claim 6, Chang discloses system of claim 5, wherein determining whether the fall condition is satisfied includes applying one or more of the fall risk value and statistics to a fall risk model (see rejection claim 5 above).  
Regarding claim 7, Chang discloses system of claim 6, wherein the controller is further adapted to: 
receive balance data representative of a balance event (“mobility metrics” is interpreted to encompass “balance data” in the claims; see [0018] which defines “mobility metrics” as gait); and 
update the fall risk model based upon one or more of the physiological data, contextual data, and the balance data ([0123:2nd sentence] machine learning model, is interpreted as a form of updating the fall risk model).  
Regarding claim 8, Chang discloses system of claim 1, wherein physiological data comprises at least one of a determined fall risk, inertial sensor data, heart rate information, blood pressure information, drug concentration information, blood sugar level, body hydration information, neuropathy information, blood oximetry information, hematocrit information, body temperature, cortisol levels, age, sex, gait or postural stability attribute, vision, eye movement, or head movement. ([0033] inertial measuring system 113, also see [0118:1st sentence] EMG, temperature, heart rate data etc.)  
Regarding claim 9, Chang discloses system of claim 1, wherein physiological data comprises one or more inputs provided by the wearer in response to one or more queries. ([0126] user reported events based on the system’s output query)
Regarding claim 10, Chang discloses system of claim 1, wherein contextual data comprises at least one of weather condition, environmental condition, sensed condition, location, [0048: 1st sentence] time, day, weather, location, stairs, etc.)
Regarding claim 11, Chang discloses system of claim 1, wherein the fall prevention output comprises one or more of an alert provided to the wearer; electrical stimulation; and thermal stimulation; -39-wherein the alert comprises one or more of an audible alert, a visual alert, or a tactile alert. (Fig.1: 140 feedback is provided, including visual, vibratory and audio alerts; see [0037: 2nd sentence] and [0050: last sentence])  
Regarding claim 12, Chang discloses system of claim 1, wherein the fall prevention output comprises a modification of an environmental context of the wearer.  ([0122: 1st sentence] feedback to the user is a recommendation to modify the user’s environment, e.g. weather associated or time-based or location-based recommendations)
Regarding claim 13, Chang discloses system of claim 1, wherein the fall prevention output comprises transmission of one or more of the physiological data and the contextual data to one or more of a caregiver, a medical professional, a database, or the wearer.  (Fig.1: 150; and [0053] transmission to cloud database, interpreted as “database” in the claim; also see [0125: 2nd sentence])
Regarding claim 14, Chang discloses system of claim 1, wherein the controller is further adapted to detect disruption to the wearer's postural stability.  ([0042: 2nd sentence] limp, tremor, stumble, shuffle detection, etc. are interpreted as changes or “disruptions to the wearer’s postural stability” in the claim)
Regarding claim 15
Regarding claim 17, it is rejected by Chang under the same rationale as discussed to claim 4 above.
Regarding claim 18, it is rejected by Chang under the same rationale as discussed to claim 7 above.
Regarding claim 19, it is rejected by Chang under the same rationale as discussed to claim 6 above.
Regarding claim 20, it is rejected by Chang under the same rationale as discussed to claim 5 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

	/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            
	March 2, 2022